      Case 2:18-cr-00419-MHT-SMD Document 59 Filed 07/11/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
      v.                                         )   CR. NO. 2:18-CR-419-MHT
                                                 )
MICHAEL BRANDON SMIRNOFF                         )

                MOTION TO DECREASE DEFENDANT’S OFFENSE LEVEL
            PURSUANT TO UNITED STATES SENTENCING GUIDELINE § 3E1.1(b)
                      FOR ACCEPTANCE OF RESPONSIBILITY

       The United States of America, by and through Louis V. Franklin, Sr., United States

Attorney for the Middle District of Alabama, Assistant U.S. Attorney Ben Baxley, and Civil

Rights Division Trial Attorney Michael J. Songer, hereby submits the following:

       1.       The defendant qualifies for a reduction in his sentence pursuant to U.S.S.G.

§ 3E1.1(b) because he assisted authorities in the investigation and prosecution of his own

misconduct by timely notifying authorities of his intention to enter a plea of guilty, thereby

permitting the United States to avoid preparing for trial and permitting the Government and this

Court to allocate their resources efficiently.

       2.       Accordingly, pursuant to U.S.S.G. § 3E1.1(b), the United States respectfully

moves this Court to reduce the defendant’s offense level by one (1) level. Combined with the

two (2) level reduction applied to the defendant’s offense level pursuant to U.S.S.G. § 3E1.1(a),

a total reduction of three (3) levels should be applied to the defendant’s offense level for his

acceptance of responsibility.
Case 2:18-cr-00419-MHT-SMD Document 59 Filed 07/11/19 Page 2 of 3



Respectfully submitted this the 11th day of July, 2019.

                                     LOUIS V. FRANKLIN, SR.
                                     UNITED STATES ATTORNEY

                                     /s/Ben M. Baxley
                                     BEN M. BAXLEY
                                     Assistant United States Attorney
                                     131 Clayton Street
                                     Montgomery, AL 36104
                                     Phone: (334) 223-7280
                                     Fax: (334) 223-7135
                                     E-mail: ben.baxley@usdoj.gov




                                        2
      Case 2:18-cr-00419-MHT-SMD Document 59 Filed 07/11/19 Page 3 of 3



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
      v.                                         )       CR. NO. 2:18-CR-419-MHT
                                                 )
MICHAEL BRANDON SMIRNOFF                         )



                                    CERTIFICATE OF SERVICE

          I hereby certify that on July 11, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to all counsel of

record.

                                                     Respectfully submitted,


                                                     LOUIS V. FRANKLIN, SR.
                                                     UNITED STATES ATTORNEY

                                                     /s/Ben M. Baxley
                                                     Ben M. Baxley
                                                     Assistant United States Attorney
                                                     131 Clayton Street
                                                     Montgomery, Alabama 36104
                                                     Telephone: (334) 223-7280
                                                     Email: ben.baxley@usdoj.gov




                                                     3
